Exhibit 10.61

 

 

 

 

 

 

 

 

 

 

 

DATED

05 September 2017

 

 

 

 

 

 

 

 

CARDTRONICS UK LIMITED

(1)

 

 

 

 

and

 

 

 

 

 

MARC TERRY

(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

SERVICE AGREEMENT

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

DATE OF SERVICE AGREEMENT


2019

 

PARTIES

 

 

(1)

CARDTRONICS UK LIMITED (Company Number 03610221) whose registered office is at
Building 4, 1st Floor, Trident Place, Mosquito Way, Hatfield, Hertfordshire,
AL10 9UL (the "Company")

 

 

(2)

MARC TERRY of 32 Shepherds Road, Watford, WD18 7HX (the "Executive")

 

IT IS AGREED THAT:

1          DEFINITIONS

1.1       In this agreement the following words, phrases and expressions shall
have the following meaning:

"Board" means the Board of Directors of the Company as comprised from time to
time and any such person or committee authorised by the Board as its/their
representative for the purposes of this agreement.

"Commencement Date" means 17 September 2017.

"Compensation Committee" means a committee of the board of directors of
Cardtronics, Inc. that determines from time to time the annual salary, any
bonuses and other remuneration payable to the Executive and other members of the
Board.

"Control" means in relation to a body corporate, the power of a person to secure
that the affairs of the body corporate are conducted in accordance with the
wishes of that person:

(a)        by means of the holding of shares, or the possession of voting power,
in or in relation to that or any other body corporate; or

(b)        as a result of any powers conferred by the articles of association or
any other document regulating that or any other body corporate,

and a Change of Control occurs if a person who controls any body corporate
ceases to do so or if another person acquires Control of it, but does not occur
in the circumstances described in clause 22.

“Executive Personal Pension Plan” means the company’s Group Personal Pension
plan with Legal & General or such other arrangement agreed between the parties
from time to time.

"Group" means the Company, its subsidiaries, any holding company of the Company
and any subsidiary of such holding company (all as defined in section 1159 of
the Companies Act 2006) and any associated company (which expression shall mean
any other company of which the Company or its holding company or any subsidiary
of the Company or its holding company beneficially holds not less than 20% of
the equity share capital) and any reference to “Group Company” shall be
construed accordingly.





1

--------------------------------------------------------------------------------

 



"Termination Date" means the date upon which the Executive's employment with the
Company terminates, whether lawfully or not, and references to "from the
Termination Date" mean from and including the date of termination.

1.2       Any reference to a statutory provision includes all re-enactments and
modifications of that provision and any regulations made under it or them.

1.3       The headings in this agreement are for convenience only. They do not
form part of this agreement and do not affect its interpretation.

1.4        “Line Manager” means the Manager whom the Executive reports to from
time to time.

2          THE APPOINTMENT

2.1       Subject to clause 2.2, the Company will from the Commencement Date
appoint the Executive and the Executive agrees to act as EMEA Managing Director
or in such other capacity as the Board may from time to time direct.  The
Executive accepts that the Company may at its discretion require him to perform
different or additional tasks not specifically within the scope of his duties
whether for the Company or any Group Company and the Executive agrees to perform
those duties or undertake those tasks as if they were specifically provided for
under this agreement.

2.2       This employment is conditional on the Executive producing upon request
any documentation requested by the Company for the purposes of establishing his
right to work in the UK.  If the Executive fails to provide this documentation
within a reasonable period of time (if requested by the Company) the Company may
terminate the Executive's employment without notice.

2.3       The Executive acknowledges and warrants as follows:

(a)         that by entering into this agreement and fulfilling his obligations
under it, he is not in breach of any obligation to any third party;

(b)         that he will not bring or use in the course of his employment with
the Company any trade secrets or confidential information belonging to him
previous employers or to any third party without their prior written consent;
and

(c)         that he has, prior to entry into this agreement, disclosed to the
Company in writing all previous convictions other than spent convictions.

3          DURATION AND CONTINUOUS EMPLOYMENT

3.1       This agreement will, subject to earlier termination in accordance with
its terms, continue unless and until it is terminated by either party giving to
the other 6 months prior written notice.

3.2       For statutory purposes, the Executive has been continuously employed
by the Company since 17 September 2017.





2

--------------------------------------------------------------------------------

 



4          DUTIES

4.1       Without prejudice to clauses 2.1 and 4.5, the Executive will carry out
such duties and functions, exercise such powers and comply with such
instructions in connection with the business of the Company and any Group
Company as the Board reasonably determines from time to time and will comply
with all the Company's rules, regulations, policies and procedures from time to
time in force.

4.2       Unless prevented by illness, accident, other authorised leave or
holiday as set out below, the Executive will devote substantially the whole of
his time, attention and skill as may reasonably be required to the affairs of
the Company and use his best endeavours to promote its interests.

4.3       The Executive acknowledges and agrees that he is at all times during
his employment (including during any period of suspension or while on garden
leave in accordance with clause 18.3) subject to duties of goodwill, trust,
confidence, exclusive service, faith and fidelity to the Company.  These duties
include, without limitation, the obligation throughout the duration of this
agreement:

(a)         not to compete with the Company or any Group Company;

(b)          not to make preparations (during such hours as the Executive should
be providing services under this agreement) to compete with the Company or any
Group Company after this agreement has terminated;

(c)         not to solicit in competition with the Company or any Group Company
any customer or customers of the Company or any Group Company;

(d)         not to entertain invitations to provide services either in a
personal capacity or on behalf of any third party from actual or prospective
customers of the Company or any Group Company where such invitations relate to
services which could be provided by the Company or any Group Company;

(e)         not to offer employment elsewhere to employees of the Company or any
Group Company;

(f)          not to copy or memorise Confidential Information (as defined in
clause 14) or trade secrets of the Company or any Group Company with a view to
using or disclosing such information for a purpose other than for the benefit of
the Company or any Group Company; and

(g)         not to encourage, procure or assist any third party to do anything
which, if done by the Executive, would be a breach of (a) to (f) above.

4.4       The Company may at any time appoint any person or persons to act
jointly with the Executive to discharge his duties and functions under this
agreement.

4.5       The Company reserves the right to require the Executive to carry out
the duties of equivalent status either in addition to or instead of the
Executive's duties detailed under clause 4.1 and to make reasonable adjustments
to his reporting lines.

4.6       The Executive will not without the prior written consent of the Board:





3

--------------------------------------------------------------------------------

 



(a)         incur any capital expenditure in excess of such sums as may be
authorised from time to time; or

(b)         enter into or terminate on behalf of the Company or any Group
Company any commitment, contract or arrangement otherwise than in the normal
course of business or outside the scope of his normal duties or of an unusual,
onerous or long-term nature.

4.7       The Executive accepts that he has a duty to report to the Chief Human
Resources Officer any actual or suspected wrongdoing on the part of other staff
of the Company or any Group Company of which he becomes aware, including in
particular (without limitation) conduct which, were it by the Executive, would
fall within clause 4.3 above.

5          NORMAL HOURS

5.1       The Executive will work such hours as may from time to time reasonably
be required of him as are consistent with his appointment (which may involve
working on public holidays).  The Company acknowledges that the Executive has
not opted out of the Working Time Regulations at the point of commencement of
this Agreement.  The Executive agrees that he will keep appropriate records of
the hours that he works to enable the Company to comply with its obligations
under the Working Time Regulations.

6          OTHER INTERESTS

6.1       The Executive will devote all of his time to the Company and/or any
Group Company and will not (without the prior written consent of the Board)
directly or indirectly either on his own account or on behalf of any other
person, company, business entity or other organisation engage in, be concerned
with, or provide services to (whether as an employee, officer, director, agent,
partner, consultant or otherwise) any other business, office or other external
activity which does or may potentially affect the full and proper performance of
his duties.  EXCEPT THAT the Executive may hold up to 1% of any securities in a
company which is quoted on any recognised Stock Exchange.

6.2       The Executive confirms that prior to entering into this agreement he
has fully disclosed to the Company in writing all circumstances of which he is
aware in respect of which there is, or might be perceived to be, a conflict of
interest between the Company or any Group Company and the Executive or his
spouse, civil partner (or anyone living as such), children or parents, and he
agrees to fully and promptly disclose to the Board any further such
circumstances which may arise during this agreement.

7          PLACE OF WORK

7.1       The Executive's usual place of work will be the Hatfield office
location but the Company may require the Executive to work at any place within
the United Kingdom on either a temporary or an indefinite basis.  The Executive
will be given reasonable notice of any change in his place of work.  The
Executive may also be required to travel both throughout and outside the United
Kingdom for the better performance of his duties; expenses incurred in such
travel, other than commuting to and from the Executive’s regular place of work,
will be reimbursed by the Company in accordance with clause 9 below.





4

--------------------------------------------------------------------------------

 



7.2       The Executive agrees to comply with any reasonable request of the
Company to relocate should the Company wish to vary the Executive's usual place
of work.  If the Executive does relocate the Company may (but is not obliged to)
provide the Executive with financial or other relocation assistance in
accordance with any relocation policy in place from time to time.

7.3       For the purposes of Part 1 of the Employment Rights Act 1996, it is
not expected that the Executive will be required to work outside the United
Kingdom for more than one month at a time.

8          REMUNERATION

8.1       The Executive will receive a basic salary of £360,000 ("Salary") per
annum (inclusive of all director's fees and salaries which may be payable to the
Executive by the Company or any Group Company).  The Salary will accrue from day
to day and will be payable by equal monthly instalments in arrears on or around
the 25th day of each calendar month, less tax and National Insurance.

8.2       The Salary will be reviewed annually by the Board, without any
undertaking by the Company that the Salary will be automatically increased.

8.3       The Executive shall be entitled to participate in an annual incentive
plan, in accordance with the terms detailed SCHEDULE 2.

8.4       The Executive shall be entitled to participate in a long term
incentive plan, in accordance with the terms detailed at SCHEDULE 3.

8.5       Any bonus paid to the Executive pursuant to clauses 8.3 and 8.3  shall
not be deemed to become part of the contractual remuneration or Salary for
pension purposes or otherwise.  Receipt of any bonus in any one year does not
give rise to a contractual entitlement to a bonus in any subsequent year.

8.6       Any bonus is not payable if the Executive is not employed and/or is
under notice of termination given by either party for any reason as at the date
of payment.

8.7       The Company reserves the right in its absolute discretion to
discontinue, vary or amend any bonus plans for 2017 or any future bonus plans or
incentive schemes which are communicated to the Executive from time to time,
including, for the avoidance of doubt, any annual incentive plans or long term
incentive plans. The Company will not be liable to provide any replacement bonus
or incentive schemes, or compensation in lieu of such bonus or incentive
schemes.

9          EXPENSES

9.1       The Executive will be entitled to be repaid all reasonable travelling,
hotel and other expenses properly authorised by the Company, in accordance with
the Company Expenses Policy on expenses and incurred in or about the proper
performance of his duties, which expenses shall be evidenced and claimed in such
manner as the Company may specify from time to time, either under the Company
Expenses Policy or at all.

9.2       Where the Company makes any credit card available to the Executive, he
will:





5

--------------------------------------------------------------------------------

 



(a)         take good care of such card and immediately report any loss of such
card to the Company;

(b)         use the card only for the purposes of the Company's business and in
accordance with any Company policy applicable; and

(c)         surrender it upon the request of the Company at any time.

10        PENSION

10.1     The Company agrees to contribute an amount equivalent to 6% (or such
higher amount as required by law) of the Executive's [basic] salary to the
Executive's Personal Pension Plan in satisfaction of the auto-enrolment
legislation and subject to the rules of such a plan and any applicable HM
Revenue & Customs limits in force from time to time.

10.2     The Company at its absolute discretion reserves the right to
discontinue, vary or amend any pension arrangements provided for the benefit of
the Executive at any time (where this is permitted by law). The Company will
provide appropriate notice of any discontinuance, variation or amendment. The
Company will not be liable to provide any replacement benefit of the same or
similar kind, or compensation in lieu of such benefit (save as may be required
by law).

11        OTHER BENEFITS

11.1     During this agreement the Executive will be eligible to participate at
the Company's expense in the Company's:

(a)         life assurance scheme (4 times base annual salary) ;

(b)         private medical expenses insurance scheme for the benefit of the
Executive and dependants.

11.2     The Executive's membership of (and entitlement to benefit from) the
schemes detailed at clause 11.1 above is subject to:

(a)         the rules of the above schemes from time to time (and any
replacement schemes provided by the Company);

(b)         the terms of the relevant insurance policy from time to time; and

(c)         the Executive (and, where appropriate, his dependents) being
eligible to participate in or benefit from such schemes pursuant to their rules.

11.3     If the scheme provider (including but not limited to any insurance
company) refuses for any reason (whether based on its own interpretation of the
terms of the insurance policy or otherwise) to provide any benefits to the
Executive the Company is not liable to provide replacement benefits of the same
or similar kind or compensation in lieu of such benefits.

11.4     The Company may at its absolute discretion challenge any refusal by any
scheme provider to provide benefits to the Executive or, where appropriate, his
dependents, providing that:





6

--------------------------------------------------------------------------------

 



(a)         where appropriate the Executive takes all proper measures to appeal
against the refusal in accordance with the terms of any policy provided by the
scheme provider and meets (on an interim or on an account basis if so requested)
all costs in connection with the same;

(b)         the Executive fully co-operates with the Company and discloses to it
all personal information relevant to the claim and, if required by the Company,
attends a medical examination by a doctor selected and instructed by it; and

(c)         the Executive fully indemnifies the Company against all costs,
expenses and claims incurred by the Company in connection with challenging the
scheme provider’s decision to refuse to provide benefits under the scheme.

11.5     The Company at its absolute discretion reserves the right to
discontinue, vary or amend any scheme provided for the benefit of the Executive
and, where appropriate, his dependents, at any time and will not be liable to
provide any replacement benefit of the same or similar kind, or compensation in
lieu of such benefit. The Company will provide appropriate notice of any
discontinuance, variation or amendment.

11.6     Nothing in this agreement will prevent the Company terminating the
Executive's employment for whatever reason (including but not limited to his
incapacity) even if such termination results in the Executive losing any
existing or prospective benefits as detailed in clause 11.1.

12        HOLIDAYS

12.1     The Company's holiday year runs from 1 January to 31 December.  The
Executive will in addition to bank holidays be entitled to 25 working days' paid
holiday in each holiday year.  The rate of pay due in respect of each bank and
public holiday or working day’s paid holiday will be calculated on the basis of
1/260th of the Executive’s Salary.  Holidays are to be taken at such time or
times as may be approved by the Line Manager.  The Executive shall not be
entitled to take more than 10 days' holiday at any one time, unless previously
agreed with the Line Manager.

12.2     The Executive will not be entitled to carry forward any unused days of
his holiday entitlement to the subsequent holiday year. Notwithstanding this, if
the Executive has been unavoidably prevented from taking holiday during the
relevant holiday year then he may be entitled to carry over some unused holiday
day’s subject always to approval by his Line Manager and entirely at the
Company’s discretion. No payment in lieu of any unused holiday will be paid with
the exception of upon the termination of the Executive’s employment.

12.3     If the Executive has been unavoidably prevented from taking holiday
during the relevant holiday year because of sickness absence, an exception may
be made upon request and with the Company’s approval.  There is no payment in
lieu in respect of any holiday untaken at the end of the holiday year.

12.4     The Company and the Executive agree that in any holiday year the
Executive will be deemed to take any holiday accruing under the Working Time
Regulations 1998 first.

12.5     The Company reserves the right at its sole discretion to require the
Executive to take or not to take all or part of any outstanding holiday during
any notice period or period of garden leave.





7

--------------------------------------------------------------------------------

 



12.6     On termination of the Executive's employment, the Executive's
entitlement to accrued holiday pay will be directly in proportion to the
Executive's service during the holiday year in which the termination took place,
plus a sum in respect of any holiday which the Executive has been permitted to
carry over from previous holiday years in accordance with clause 12.3.  If on
termination of employment the Executive has taken holidays in excess of the
holidays equivalent to the proportion of the holiday year he has been employed
by the Company to the Termination Date, the Company will be entitled to deduct
from sums payable to the Executive a sum in respect of each day's holiday taken
in excess of such entitlement.

12.7     If the Company has terminated or would be entitled to terminate the
Executive's employment under clause 18.1, or if the Executive has terminated his
employment in breach of this agreement, any payment due under clause 12.6 shall
be limited to the Executive's statutory entitlement under the Working Time
Regulations 1998 and any paid holidays (including paid public holidays) shall be
deemed to have been taken first in satisfaction of the statutory entitlement.

12.8     If the Executive’s employment is terminated under clause 18.5 the
Executive will not be entitled to any payment in respect of holiday which would
otherwise have accrued during the remainder of the notice period.

13        INCAPACITY

13.1     If the Executive is absent from his duties as a result of illness he
will notify the Line Manager as soon as possible and then keep the Company
informed and complete any self-certification forms which are required by the
Company.  If the incapacity continues for a period of eight days or more he will
produce to the Company a medical certificate to cover the duration of such
absence.  The Executive must produce medical certificates to cover any further
period of absence.

13.2     If the Executive is absent from his duties as a result of illness or
injury then (subject to clause 18.1(g)) if he complies with the requirements in
this clause he will be entitled to payment of his Salary at the full rate in
respect of such illness or injury for a period (in total) of no more than 90
days in any period of 12 months (whether the absence is intermittent or
continuous).  Thereafter, the Executive will not be entitled to any further
payment from the Company (other than Statutory Sick Pay) until the resumption of
his duties, unless and to the extent that any absence thereafter is for
substantially the same illness or injury or is related to or a consequence of
it, in which cases it will attract Statutory Sick Pay only.

13.3     The remuneration paid under clause 13.2 will include any Statutory Sick
Pay payable and when this is exhausted it will be reduced by the amount of any
Social Security Sickness Benefit or other benefits recoverable by the Executive
(whether or not recovered).

13.4     For the avoidance of doubt the provisions of this clause 13 will not
prejudice or limit in any way the Company's right to terminate this agreement
pursuant to clauses 3 and 18 or otherwise pursuant to its terms.

13.5     Whether or not the Executive is absent by reason of sickness, injury or
other incapacity the Executive will at the request of the Company agree to have
a medical examination performed by a doctor appointed and paid for by the
Company and the Executive authorises the Board to have unconditional access to
any report or reports





8

--------------------------------------------------------------------------------

 



(including copies) produced as a result of any such examination as the Board may
from time to time reasonably require.  The Executive will also authorise his own
doctor to disclose and discuss with the Company and/or its medical advisers any
information about his health or medical records having an actual or potential
bearing upon his ability to perform his duties under this agreement.

13.6     The Executive will not be entitled to sick pay (except for Statutory
Sick Pay) if he is absent from his duties as a result of illness whilst:

(a)         an investigation is being carried out into an alleged act of
misconduct by the Executive or into any other circumstances which may warrant
the termination of his employment;

(b)         a redundancy exercise is being carried out and the Executive has
provisionally been selected for redundancy; or

(c)         the Executive is working out his notice period.

Sick pay may be reinstated if the Executive is not ultimately dismissed as a
result of that investigation or proposed redundancy.

14        CONFIDENTIAL INFORMATION

14.1     The Executive acknowledges that in the ordinary course of his
employment he will be exposed to information about the business, technology,
processes, products, plans, financial or other information or data of the
Company and any Group Company and that of the Company’s and the Group’s
suppliers and customers which may amount to a trade secret, be confidential or
commercially sensitive and which if misused or disclosed could cause significant
harm to the Company or any Group Company.  Such information (whether or not
recorded in writing, on computer disk or in any other medium) is referred to in
this agreement as Confidential Information and shall in particular include
(without limitation):

(a)         details of how the Company/Group prices its products or services
including any discounts or non-standard terms offered to any clients;

(b)         the Company/Group’s intellectual property (except where this is
protected by patent or equivalent protection);

(c)         information relating to the Company/Group’s suppliers and the terms
and conditions (including any prices and discounts) agreed with them;

(d)         information relating to the Company/Group's clients or customers and
the terms and conditions (including any prices and discounts) agreed with them;

(e)         research and development projects of the Company/Group;

(f)          the Company/Group’s marketing and sales strategies and plans;

(g)         potential acquisitions and disposals by the Company/Group;

(h)         the Company/Group’s financial and sales performance;





9

--------------------------------------------------------------------------------

 



(i)          any processes, inventions, designs, know-how, discoveries,
technical specifications and other technical information relating to the
creation, production or supply of any past, present or future product or service
of the Company/Group; and

(j)          any other categories of confidential information that the Company
wants to protect and which it notifies to the Executive in writing as being
confidential or which by its nature or the surrounding circumstances is clearly
confidential.

14.2     The Executive agrees to accept the restrictions in this clause in
relation to such Confidential Information. The Executive will not either
directly or indirectly during the term of this agreement or after its
termination without limit in time, either for his own purposes or for any
purposes other than those of the Company or any Group Company (for any reason
and in any manner), use or divulge or communicate to any person, firm, company
or organisation (except to those officials of the Company or any Group Company
who need to know the same) any Confidential Information acquired or discovered
by him in the course of his employment with the Company.

14.3     The Executive will be responsible for protecting the confidentiality of
the Confidential Information and shall:

(a)         use his best endeavours to prevent the use, disclosure or
communication of any Confidential Information by any person, company or
organisation; and

(b)         inform the Board immediately on becoming aware, or suspecting, that
any such person, firm, company or organisation knows or has used any
Confidential Information.

14.4     The restrictions contained in this clause do not apply to:

(a)         any disclosure authorised by the Board or required in the ordinary
and proper course of the Executive's employment or as required by the order of a
court of competent jurisdiction or an appropriate regulatory authority or
otherwise required by obligation of public law; or

(b)         any information that the Executive can demonstrate was known to him
prior to the commencement of the Executive's employment by the Company or by any
Group Company; or

(c)         any information which is, or comes into, the public domain other
than through the Executive's unauthorised disclosure or breach of confidence; or

(d)         any information being a protected disclosure by the Executive in
accordance within the meaning of section 43A Employment Rights Act 1996.

14.5     The Executive will not, other than with the prior written approval of
the Board or any Director of the Group Company to whom he reports, make or issue
any press, radio or television statement, or publish or submit for publication
any letter or article relating directly or indirectly to the business affairs of
the Company or any Group Company containing Confidential Information.

14.6     The provisions of this clause 14 are without prejudice to the duties
and obligations of the Executive which exist at common law or in equity.





10

--------------------------------------------------------------------------------

 



14.7     The provisions of this clause 14 shall survive any termination of this
agreement and shall remain in force in relation to any item of Confidential
Information for so long as it is still properly regarded by the Company or any
Group Company as being confidential.

15        INTELLECTUAL PROPERTY

15.1     The Executive acknowledges and agrees that because of the nature of his
duties and the particular responsibilities arising as a result of such duties
that he owes to the Company and any Group Company a special obligation to
further the interests of the Company and any Group Company.

15.2     The Executive will promptly disclose in writing to the Company any
works of any nature which he makes (alone or with others) during the course of
his employment and the Company will keep such invention confidential unless and
until it has been determined whether it is an invention owned by the Company.

15.3     Subject to section 39 of the Patents Act 1977, all intellectual
property rights existing (or which may in the future exist) in any works created
by the Executive during the course of his employment or by using materials,
tools, information or opportunities made available to him through his employment
shall belong to the Company (or to any Group Company which the Company may
nominate in writing from time to time) and the Executive hereby assigns all the
intellectual property rights in such works to the Company (or to any Group
Company which has been nominated in writing), free from all encumbrances.  For
these purposes “intellectual property rights” include trademarks, registered
designs, design rights, copyrights and future copyrights, database rights and
other intellectual property rights together, where registerable, with the right
to apply for registration of such rights and to claim priority from such
applications. This clause shall apply both to such rights which exist at the
date of this agreement and which may come into existence in the future.

15.4     Subject to sections 39 - 42 of the Patents Act 1977, if required by the
Company to do so (whether during or after the termination of his employment),
the Executive will sign any document and do anything necessary or desirable to:

(a)         fully vest ownership in the Company as sole beneficial owner of any
rights either (i) referred to in clause 15.3 or (ii) which the Company owns
(alone or with others) in inventions made by the Executive by virtue of section
39 of the Patents Act 1977; and

(b)         enable the Company, or any Group Company which the Company may
nominate from time to time, to maintain in force, enforce or defend any such
right.

15.5     The Executive irrevocably waives, on a worldwide basis, in favour of
the Company all his rights pursuant to sections 77 to 89 inclusive of the
Copyright Designs and Patents Act 1988 and similar rights throughout the world
in any work he may create during the course of his employment.

15.6     The Executive irrevocably appoints the Company to be his attorney in
his name and on his behalf to execute or complete any document or do any such
thing and generally to use his name for the purposes of giving to the Company
(or its nominee or successors) the full benefit of the provisions of this clause
15.





11

--------------------------------------------------------------------------------

 



15.7     The Executive accepts that no future agreement between the Company and
him, dealing with the ownership or licensing of any intellectual property rights
in works or inventions created by him, shall be enforceable unless and until it
is in writing signed on behalf of the Company by a director (not being the
Executive).

15.8     The Executive agrees that he will not use or commercially exploit any
of the Company’s intellectual property rights after the termination of his
employment with the Company, without the Company’s prior written consent.

15.9     The provisions of this clause 15 shall remain in full force and effect
following the termination of this agreement for any reason, whether such
termination is lawful or not.

16        NON-SOLICITATION AND RESTRICTIVE COVENANTS

16.1     The Executive undertakes to the Company on behalf of itself and as
agent for any Group Company that he will not directly or indirectly and whether
alone or in conjunction with or on behalf of any other person and whether as a
principal, shareholder, director, employee, agent, consultant, partner,
independent contractor or otherwise:

(a)         at any time during the period of 12 months from the Effective Date
be employed, engaged, concerned or interested in any business providing
Competing Products or Services within or related to the Restricted Territory;

(b)         at any time during the period of 12 months from the Effective Date
be employed, engaged, concerned or interested in any Relevant Customer if as a
result that customer may reasonably be expected to cease to use or materially
reduce its usage of the products or services of the Company or any Relevant
Group Company;

(c)         at any time during the period of 12 months from the Effective Date
canvass, solicit, attempt to solicit, interfere with or entice away or cause to
be canvassed, solicited, interfered with or enticed away any Relevant Customer
with a view to providing it with any Competing Products or Services; or

(d)         at any time during the period of 12 months from the Effective Date
provide or agree to provide to any Relevant Customer any Competing Products or
Services; or

(e)         at any time during the period of 12 months from the Effective Date
solicit, entice or induce or endeavour to solicit, entice or induce or assist
any Key Person to leave the Company or any Relevant Group Company, whether or
not such person would commit any breach of his own contract of employment or
engagement by doing so; or

(f)          at any time during the period of 12 months from the Effective Date
in connection with any business in or proposing to be in competition with the
Company or any Relevant Group Company employ, engage or appoint or in any way
cause or assist to be employed, engaged or appointed a Key Person; or





12

--------------------------------------------------------------------------------

 



(g)         at any time during the period of 12 months from the Effective Date
solicit or attempt to solicit or place orders for the supply of products or
services from a Supplier if as a result the Supplier may reasonably be expected
to cease supplying, or materially reduce its supply or vary detrimentally the
terms on which it supplies products or services to the Company or any Relevant
Group Company; or

(h)         encourage, assist or procure any third party to do anything which,
if done by the Executive would be in breach of (a) to (g) above.

16.2     Each of the restrictions in clause 16 is intended to be separate and
severable and in the event that any of such restrictions shall be adjudged to be
void or ineffective for whatever reason but would be adjudged to be valid and
effective if part of the wording or range of services or products were reduced
in scope or deleted, the said restrictions shall apply with such modifications
as may be necessary to make them valid and effective.

16.3     None of the restrictions in clause 16 shall prevent the Executive from:

(a)         holding up to 1% of any securities in a company which is quoted on
any recognised Stock Exchange; or

(b)         being employed, engaged, concerned or interested in any business
insofar as the Executive’s duties or work relate solely to geographical areas
where the business is not in competition with the Company or any Relevant Group
Company; or

(c)         being employed, engaged, concerned or interested in any business
insofar as the Executive’s duties or work relate solely to products or services
of a kind with which the Executive was not directly involved, concerned or
connected during the period of 12 months immediately prior to the Effective
Date.

16.4     Since by reason of services rendered to or offices held in any other
Group Company the Executive may also obtain in the course of his employment
knowledge of the trade secrets or other confidential information of such
companies, the Executive hereby agrees that he will at the request and cost of
the Company enter into a direct agreement or undertaking with such Group Company
whereby the Executive will accept restrictions corresponding to the restrictions
contained in this agreement (or such of them as may be appropriate in the
circumstances) in relation to such products and services and such area and for
such period as such Group Company may reasonably require for the protection of
its legitimate interest.

16.5     It is understood and agreed by the Company and the Executive that
damages may be an inadequate remedy in the event of a breach by the Executive of
any of the restrictions contained in this clause 16 and that any such breach by
the Executive or on his behalf may cause the Company great and irreparable
injury and damage.  Accordingly, the Executive agrees that the Company shall be
entitled, without waiving any additional rights or remedies otherwise available
to it at law or in equity or by statute, to injunctive and other equitable
relief in the event of a breach or intended or threatened breach by the
Executive of any of the restrictions contained in this clause 16.





13

--------------------------------------------------------------------------------

 



16.6     If the Executive is offered new employment or a new appointment or
engagement he agrees to immediately bring the terms of this clause 16 to the
attention of the person making the offer.

16.7     The Executive agrees that, on or before the Termination Date, he will
delete any connection between him and any Key Person or Relevant Customer or
Supplier stored in any form of Social Media. The Executive further agrees that
updating his profile and/or connecting or reconnecting to any Key Person or
Relevant Customer or Supplier using Social Media after the Termination Date may
amount to a breach of clause 16.1 above.

16.8     The Executive may seek the written consent of the Company, which may be
withheld for good reason, to waive the provisions of this clause 16 on a case by
case basis.

16.9     For the purposes of this clause 16 the following expressions shall have
the following meanings:

(a)         "Competing Products or Services" means products or services which
are of the same kind as or of a materially similar kind to and competitive with
any products or services sold or supplied by the Company or any Relevant Group
Company during the period of 12 months immediately prior to the Effective Date
and with which sale or supply the Executive was directly involved, concerned or
interested or about which he possessed Confidential Information.

(b)         “Confidential Information” is as defined in clause 14.1.

(c)         "Effective Date" means the Termination Date or (if earlier) the date
on which the Executive commences garden leave in accordance with clause 18.3 of
this agreement.

(d)         "Key Person" means any person employed by the Company or any
Relevant Group Company who on the Effective Date is an officer of the Company or
any Relevant Group Company, has “director” in his title, is a director or a
member of the senior management team, senior new business person or sales person
or executive or is of the same or similar grade to the Executive and in each
case with whom the Executive worked or had material dealings or whose work he
was responsible for or managed during the period of 12 months immediately prior
to the Effective Date.

(e)         "Relevant Customer" means any person, firm, company or organisation
who or which at any time during the period of 12 months immediately prior to the
Effective Date is or was:

(i)          negotiating with the Company or a Relevant Group Company for the
sale or supply of Relevant Products or Services; and/or

(ii)         a client or customer of the Company or any Relevant Group Company
for the sale or supply of Relevant Products or Services,

and in each case with whom the Executive was directly involved, concerned or
connected in that respect during that period or about which he possessed
Confidential Information.





14

--------------------------------------------------------------------------------

 



(f)          "Relevant Group Company" means any Group Company (other than the
Company) for which the Executive has performed services under this agreement or
for which the Executive has had material operational or management
responsibility or has provided material services at any time during the period
of 12 months immediately prior to the Effective Date.

(g)         "Relevant Products or Services" means any products or services sold
or supplied by the Company or any Relevant Group Company during the period of 12
months immediately prior to the Effective Date and with which sale or supply the
Executive was directly involved, concerned or connected or about which he
possessed Confidential Information.

(h)         "Restricted Territory" means within UK & Northern Ireland and any
other country in the world (including, for the avoidance of doubt, any country
within Europe together with South Africa and Australia) where on the Effective
Date the Company or any Relevant Group Company was engaged in the research into,
development, distribution, sale or supply of or otherwise dealt with, Relevant
Products or Services.

(i)          "Social Media" means any online communication tool which
facilitates the creation, publication, storage and/or exchange of user-generated
content, including but not limited to Facebook, Flickr, Google, LinkedIn,
MySpace, Skype, Twitter, Tumblr, You Tube and Wikis.

(j)          "Supplier" means any business which at any time during the period
of 12 months immediately prior to the Effective Date provided products or
services to the Company or the Relevant Group Company and with whom the
Executive had material dealings or for whom the Executive had responsibility in
that respect at any time during that period.

17        STATEMENTS

17.1     The Executive will not at any time knowingly make any untrue or
misleading statement in relation to the Company or any Group Company.

17.2     The Executive will not at any time after the termination of his
employment with the Company represent himself as still being in any way
connected with or interested with the Company or any Group Company or their
respective businesses unless the particulars are specifically agreed in writing
with the Company.

17.3     The Company’s officers and directors will not at any time knowingly
make any untrue or misleading statement in relation to the Executive, both
during and after the termination of the employment relationship.

18        TERMINATION

18.1     Notwithstanding the provisions of clause 3 above, the Company may
terminate this agreement immediately without notice in writing (even if the
Company may have allowed any time to elapse or on a former occasion may not have
enforced its rights under this clause) and without obligation to pay any
compensation to the Executive if he:





15

--------------------------------------------------------------------------------

 



(a)         without any reasonable cause materially neglects, omits or refuses
to perform all or any of his duties or obligations under this agreement or to
observe and perform the provisions of this agreement to the reasonable
satisfaction of the Board; or

(b)         misconducts himself whether during or outside the course of his
duties under this agreement in such a way that in the reasonable opinion of the
Board the business, operation, interests or reputation of the Company or any
Group Company is, or is likely to be, prejudicially affected; or

(c)         commits any criminal offence (including in particular any offence
involving dishonesty or violence) other than an offence which does not in the
opinion of the Board affect his position under this agreement; or

(d)         is convicted of an offence under any statutory enactment or
regulation relating to bribery; or

(e)         becomes bankrupt or makes or attempts to make any composition with
creditors or if any insolvency order is made against the Executive; or

(f)          becomes of unsound mind; or

(g)         becomes incapacitated from performing all or any of his duties under
this agreement by illness, injury or otherwise for a period exceeding (in total)
26 weeks (or for such longer period as the Company may agree) in any period of
12 months; or

(h)         becomes prohibited by law from being a director of a company or if
the Executive ceases to be a director of the Company without the consent of the
Company; or

(i)          commits any act of gross misconduct during the course of his duties
under this agreement; or

(j)          is guilty of any deliberate act of discrimination, harassment or
victimisation on grounds of age, disability, gender reassignment, marriage and
civil partnership, pregnancy and maternity, race, religion or belief, sex or
sexual orientation; or

(k)         commits a material breach of any Company policy or procedure.

18.2     The Company will have the right to suspend the Executive (subject to
the continued payment of Salary and benefits, but not sick pay) pending any
investigation into any potential dishonesty, gross misconduct or any other
circumstances which may give rise to a right to the Company to terminate the
Executive's employment with or without notice for such period as it thinks fit.

18.3     During any period of notice, and provided that the Company continues to
pay the Salary and to provide all benefits to which he is contractually entitled
(or a sum in lieu of the value to him of such benefits) until the termination of
his employment, then the Company is entitled at its absolute discretion to place
the Executive on garden leave.  During any such period of garden leave the
Executive must not, except as authorised by the Company:





16

--------------------------------------------------------------------------------

 



(a)         attend his place of work or any other premises of the Company or any
Group Company during the remaining period of his notice (or any part of such
period);

(b)         make contact (including socially) with any employees, agents,
suppliers or customers or clients of the Company or any Group Company except as
directed by the Company during the remaining period of his notice (or any part
of such period); and

(c)         make any public announcement of his departure save at a time and in
terms reasonably directed by the Company.

18.4     In addition to clause 18.3, during any period of garden leave, the
Company may require the Executive to:

(a)         not carry out his duties or to exercise his powers or
responsibilities under this agreement during the remaining period of his notice
period (or any part of such period);

(b)         resign immediately from any offices he may hold in the Company or in
any Group Company;

(c)         return to the Company all documents, computer disks, laptop
computers, mobile telephones, iPhones or similar devices and other property
(including summaries, extracts or copies) belonging to the Company or any Group
Company or to its or their clients or customers; and

(d)         work from his home and/or to carry out exceptional duties or special
projects outside the normal scope of his duties and responsibilities.

18.5     Whether or not either party has served notice to terminate this
agreement under clause 3, the Company may, at its absolute discretion, terminate
the Executive’s employment at any time by notifying the Executive in writing
that it is exercising its right under this clause 18.5 to dismiss him with
immediate effect and that it will be making a payment to him in line with the
provisions of this clause 18.5 and of clause 18.6.  Such a payment will be
equivalent to the Salary (excluding any benefits) which would have been payable
during the Executive’s notice period or any unexpired balance thereof and will
be in full and final settlement of the Executive’s contractual claims under this
agreement.  The Company is not obliged to make such a payment (and will be
entitled to recover any sums already paid) if after such notification it becomes
aware of any grounds arising prior to the Termination Date which would have
entitled it to summarily dismiss the Executive in accordance with clause 18.1.

18.6     The Company reserves the right to pay any sums due under clause 18.5 in
equal monthly instalments during what would have been the unexpired portion of
the Executive’s contractual notice period.  Notwithstanding that a termination
of his employment in accordance with clause 18.5 is not a breach of this
agreement, the Executive agrees that following such notification as is referred
to in clause 18.5 he will be under a duty to take reasonable steps to mitigate
any consequential losses by seeking an alternative remunerative position,
whether as employee, director, self-employed consultant or shareholder, and to
notify the Company in writing as soon as any such position is accepted, of when
it is due to commence and the financial terms applicable to it.  If the
Executive obtains an alternative position during this period any





17

--------------------------------------------------------------------------------

 



sums due to the Executive under clause 18.5 will be reduced or extinguished
accordingly.

18.7     If the Company terminates the Executive’s employment without the
written notification referred to in clause 18.5, then the Executive will have no
contractual entitlement to the pay in lieu of notice referred to in that clause.

18.8     In the event of termination, the Company shall pay the Executive
compensation in accordance with SCHEDULE 1.

19        RETIREMENT

19.1     The Company does not have a fixed retirement age although this may be
reviewed from time to time to reflect the Company's business needs.  The
Executive may choose at what age he wishes to retire.  If the Executive wishes
to retire he should provide the Company with as much notice as possible, and at
least the period of notice he is required to give to terminate his employment
under this agreement.

19.2     Since knowing when the Executive intends to retire may be helpful to
the Company in terms of succession planning etc., the Company may ask the
Executive about his plans in this respect from time to time.  The Executive is
not bound by any indication he gives the Company, but he agrees to keep it
informed of any changes to his stated intentions arising, for example, through
changes in his personal circumstances.

20        DEDUCTIONS

20.1     For the purposes of the Employment Rights Act 1996, the Executive
hereby authorises the Company at any time during the continuance of this
agreement and in any event on termination howsoever arising, to deduct from him
remuneration (which for this purpose includes Salary, pay in lieu of notice,
commission, bonus, holiday pay and sick pay) all debts owed by the Executive to
the Company or any Group Company, including but without limitation the balance
outstanding of any loans (and interest where appropriate) advanced by the
Company to the Executive, the cost of repairing any damage or loss to the
Company's property caused by him, any non-business or unauthorised expense
incurred on the Company’s credit card and any loss suffered by the Company as a
result of any neglect or breach of duty by the Executive.

20.2     The Executive further agrees that the Company may withhold any sums
owing on termination of his employment pending his compliance with clauses 23
and 24.1 of this agreement.

21        SUCCESSORS

21.1     This agreement is personal to the Executive and shall not be assigned
by the Executive and the rights, benefits and obligations of the Executive
hereunder shall not be subject to voluntary or involuntary assignment or
transfer without prior written consent of the Company. In addition, any payment
owed to the Executive hereunder after the date of the Executive’s death shall be
paid to the Executive’s estate.

21.2     This agreement shall be binding upon the Company and its successors and
assigns. In addition to any obligations imposed by law upon any successor of the
Company,





18

--------------------------------------------------------------------------------

 



the Company will require any successor (including by reason of Change of
Control) if applicable to expressly assume and agree to person this agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; or the Company will require
any such successor to guarantee the obligations of the Company under this
agreement. As used in this agreement, “Company” shall include any successor to
the Company.

22        SALE OR RECONSTRUCTION OF THE COMPANY

The Executive will have no claim against the Company if his employment under
this agreement is terminated by reason of the liquidation of the Company for the
purposes of amalgamation or reconstruction provided that he is offered
employment with any concern or undertaking resulting from such amalgamation or
reconstruction on terms and conditions which, taken as a whole, are not
substantially less favourable than the terms of this agreement.

23        DELIVERY OF DOCUMENTS AND PROPERTY

On termination of this agreement for any reason (or earlier if requested) the
Executive will:

(a)         immediately deliver up to the Company all property (including but
not limited to any, hardware, documents and software, Blackberry, mobile
telephone, iPhone or similar device, credit cards, keys and security passes)
belonging to it or any Group Company in the Executive's possession or under his
control.  “Documents and software” include (but are not limited to)
correspondence, diaries, address books, databases, files, reports, minutes,
plans, records, documentation or any other medium for storing information.  The
Executive's obligations under this clause include the return of all copies,
drafts, reproductions, notes, extracts or summaries (however stored or made) of
all documents and software.  The Company may withhold any monies then owing to
the Executive in any respect pending his providing, if so requested, his written
undertaking that he has complied with this obligation;

(b)         provide access (including passwords) to any computer (or other
equipment or software) in his possession or under his control which contains
information relating to the Company or any Group Company.  The Executive also
agrees that the Company is entitled to inspect, copy and/or remove any such
information from any such computer, equipment or software owned by the Executive
or under his control and the Executive agrees to allow the Company reasonable
access to the same for these purposes.

24        RESIGNATION AS DIRECTOR

24.1     Without prejudice to clause 18.4(b) the Executive will on termination
of this agreement for any reason at the request of the Board resign immediately
without claim for separate compensation:

(a)         as a director of the Company and any such Group Company of which he
is a director; and

(b)         from all trusteeships held by him of any pension scheme or other
trusts established by the Company or any Group Company or any other company





19

--------------------------------------------------------------------------------

 



with which the Executive has had dealings as a consequence of his employment
with the Company.

24.2     If the Executive fails to resign within seven days of its request, the
Company is irrevocably authorised to appoint a person to execute any documents
and to do everything necessary to effect such resignation or resignations on the
Executive's behalf, and may withhold pending compliance any sums owing to the
Executive in any respect.

25        DISCIPLINARY AND GRIEVANCE PROCEDURES

25.1     The Company's disciplinary and grievance procedures are set out in the
Company Handbook available from Human Resources.  These procedures do not form
part of the Executive’s contract of employment.

25.2     If the Executive has any grievance relating to his employment, he
should raise it in the first instance with the Chief Human Resources Officer, in
accordance with the Company’s grievance procedure.

26        DATA PROTECTION

26.1     The Company will hold and process personal data (including sensitive
personal data) about the Executive in manual and automated filing systems in
relation to the following: salary administration; pension administration; health
administration; health insurance/benefits; to facilitate communications between
employees within the Company/Group; training and appraisal purposes, including
performance and disciplinary records; equal opportunities monitoring; any
Company benefit administration; for the purposes of any potential sale or
granting of share options over 20% of the shares of the Company or any Group
Company or any change of control or any potential transfer of the Executive’s
employment under the Transfer of Undertakings (Protection of Employment)
Regulations 2006 (disclosure may include in these circumstances disclosure to
the potential purchaser or investor and their advisors); for the Company’s
global operations and reporting and for the management of its global HR
information systems; marketing and /or PR Purposes. Where any services or
benefits referred to above are provided to the Company by third parties, the
Company may disclose some of the Executive’s personal information to those third
parties.

26.2     For any of the above purposes and in view of the Company’s global
operations, the Company may transfer some or all of the Executive’s personal
data to countries outside the European Economic Area (EEA). Countries outside of
the EEA may not have data protection laws as comprehensive as those existing in
the EEA. The Company will take reasonable steps to ensure that such data is held
securely.

26.3     The Executive agrees to use all reasonable endeavours to keep the
Company informed of any changes to his personal data and to comply with the
Company’s data protection rules and procedures as set out in the Company’s Data
Protection Policy/Staff Handbook.  By entering into this agreement, the
Executive is deemed to have been notified about the manner in which the Company
will use his personal data.





20

--------------------------------------------------------------------------------

 



27        POLICIES AND PROCEDURES

The Executive agrees to comply with all of the Company’s policies and procedures
including without limitation the Company’s email and internet policy, equal
opportunities policy and anti-bribery policy.

28        COLLECTIVE AGREEMENTS

There are no collective agreements with trade unions that directly affect the
terms and conditions of the Executive's employment.

29        NOTICES

29.1     Any notice to be given under this agreement to the Executive may be
given to him personally or sent to him by pre-paid first class letter or sent by
email and/or facsimile transmission addressed to him at his last known email
address/fax number/place of residence. Any notice to be given to the Company
should be addressed to the Line Manager and may be served by leaving it at or
sending the notice by email, fax or pre-paid first class letter to him at its
registered office for the time being.

29.2     Any notice served by post shall be deemed to have been served
forty‑eight hours after it was posted and proof that the notice was properly
addressed, pre‑paid and posted shall be sufficient evidence of service.

30        WARRANTY

The Executive represents and warrants that he is not prevented by any agreement,
arrangement, contract, understanding, court order or otherwise, which in any way
directly or indirectly restricts or prohibits him from fully performing his
duties in accordance with the terms and conditions of this agreement.

31        ENTIRE AGREEMENT

Together with the offer letter dated 15 June 2017, this agreement constitutes
the entire agreement between the parties and cancels and is in substitution for
all previous letters of engagement, agreements, representations, offers and
arrangements (whether oral or in writing) relating to the Executive’s
employment, all of which shall be deemed to have been terminated by mutual
consent with effect from the Commencement Date.

32        INVALIDITY

If any provision of this agreement is held to be invalid or unenforceable:

(a)         such provision shall be deemed deleted and severed from this
agreement;

(b)         amendments to the agreement may be made by the addition or deletion
of wording as appropriate to replace the invalid part or provision with such
provision that retains the closest possible effect to the invalid provision or
part and is both valid and enforceable; and

(c)         the validity and enforceability of the other provisions of this
agreement shall not be affected.





21

--------------------------------------------------------------------------------

 



33        CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

This agreement shall be enforceable by any Group Company under the Contracts
(Rights of Third Parties) Act 1999. Save as expressly stated in this agreement,
no other rights are conferred on any other third party, including the
Executive’s spouse or dependants.

34        DISPUTE RESOLUTION

34.1     If any dispute arises in connection with this agreement, the parties
agree to enter into mediation in good faith to settle such a dispute and will do
so in accordance with the Centre for Effective Dispute Resolution (“CEDR”) Model
Mediation Procedure. Unless otherwise agreed between the parties within 14 days
of notice of the dispute, the mediator will be nominated by CEDR.

34.2     Mediation is a confidential process and will be entered into both
voluntarily and in good faith, and neither party, by entering into such a
process will waive their respective statutory or contractual employment rights.

35        GOVERNING LAW AND JURISDICTION

35.1     This agreement is governed by and interpreted in accordance with the
law of England and Wales.

35.2     The parties submit to the exclusive jurisdiction of the High Court of
England and Wales in connection with any claim, dispute or matter arising out of
or relating to this agreement.

35.3     Any delay by the Company in exercising any of its rights under this
agreement will not constitute a waiver of such rights.





22

--------------------------------------------------------------------------------

 



IN WITNESS of which this agreement has been executed and, on the date set out
above, delivered as a deed.

 

 

EXECUTED as a deed, for and on behalf of the Company, in the presence of:

 

 

 

 

Officer of the Company

 

 

 

 

 

Signature :

/s/ Sharon Bridgland-Gough

 

 

 

 

Name :

Sharon Bridgland-Gough

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Signature :

/s/ Doreen Woodham

 

 

 

 

Name :

Doreen Woodham

 

 

 

 

Occupation :

HR Administrator

 

 

 

 

Address :

Cardtronics

 

 

 

 

 

 

SIGNED as a deed by the Executive in the presence of:

 

 

 

 

Executive

 

 

 

 

 

Signature :

/s/ Marc Terry

 

 

 

 

Name :

Marc Terry

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Signature :

 

 

 

 

 

Name :

 

 

 

 

 

Occupation :

 

 

 

 

 

Address :

 

 

 





23

--------------------------------------------------------------------------------

 



SCHEDULE 1

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

1          DEFINITIONS

In this agreement the following words, phrases and expressions shall have the
following meaning:

1.1        “Good Reason” means the occurrence of any of the following events:

(a)         A reduction of the Executive’s salary of 5% or more, unless such
reduction is part of an initiative that applies to and affects all similarly
situated executive offices of the Company substantially the same and
proportionally;

(b)         A material reduction in the Executive’s duties or responsibilities.

(c)         A material breach of this agreement by the Company, other than an
isolated, insubstantial and inadvertent failure to comply with this agreement
not occurring in bad faith; or

(d)         Any failure by the Company to comply with and satisfy its
obligations in relation to Clause 21.

without the Executive’s written consent.

Notwithstanding paragraph 1.1, “Good Reason” shall not be effective unless all
of the following conditions are satisfied:

(a)         the condition described at paragraph 1.1 must have happened without
the Executive’s consent;

(b)         the Executive must have provided a written Notice of Breach to the
Company of such condition in accordance with clause 29 within 45 days of the
initial existence of such condition;

(c)         the condition specified in the Notice of Breach must remained
uncorrected for 30 days following the Company’s receipt of the Notice of Breach;
and

(d)         the date of the Executive’s termination of employment must occur
within 90 days of the initial existence of the condition specified in the Notice
of Breach.

Any Notice of Breach shall be deemed void if the Company rectifies the matter
giving rise to Good Reason under paragraph 1.1 within 30 days of the Notice of
Breach.

1.2        “Notice of Breach” means a written notice delivered to the other
party that:

(a)         indicates the specific provision in this agreement that the party
contends the other party has breached or the specific clause of paragraph 1.1
that the party alleges to exist; and

(b)         where applicable, details the facts and circumstances that provide
the basis for such breach or other condition.





24

--------------------------------------------------------------------------------

 



2

2.1       If the Executive’s employment is terminated:

(a)         in accordance with Clause 18.1; or

(b)         by the Executive resigning for other than Good Reason.

then all compensation and all benefits to the Executive shall terminate
contemporaneously with such termination of employment, except as specified in
paragraphs 2.2, 2.3 and 2.4 of this Schedule 1.

2.2       If the Executive’s employment is terminated for a reason specified at
paragraph 2.1, the Executive shall be entitled to:

(a)         payment of all accrued and unpaid Salary up to and including the
Termination Date;

(b)         reimbursement for all incurred expenses incurred but not yet paid,
in accordance with Clause 9; and

(c)         all benefits to which the Executive is entitled to under Clauses 10
or 11 up to and including the Termination Date.

2.3       In addition, if the Executive’s employment is terminated pursuant to
Clause 18.1(f) or Clause 18.1(g) he shall also be entitled to:

(a)         the amount of any unvested portion under the Cardtronic’s Long Term
Incentive Plan that have previously been earned but that would have otherwise
vested solely by the passage of time within one year following the Termination
Date, which shall be accelerated on the Termination Date and settled within 10
days following the Termination Date; and

(b)         any unpaid bonus under the Annual Incentive Plan for the calendar
year ending prior to the Termination Date.

2.4       Paragraph 2.3(b) shall also apply in relation to termination by way of
reason specified at paragraph 1.1(b).

3

3.1       If the Executive’s employment is terminated by way of:

(a)         the Executive’s resignation for Good Reason; or

(b)         the Company terminating the Executive’s employment for any reason
other than those detailed at Clause 18.1

then all compensation and all benefits to Executive shall terminate
contemporaneously with such termination of employment, except as detailed at
paragraph 3.2:





25

--------------------------------------------------------------------------------

 



3.2       If the Executive’s employment is terminated in accordance with
paragraph 3.1, the Executive shall be entitled to:

(a)         all accrued and unpaid Salary up to and including the Termination
Date;

(b)         reimbursement for all incurred expenses in accordance with clause 9;
and

(c)         subject to Executive’s delivery of a settlement agreement (as
provided for by the Company) and subject to the Executive’s compliance with all
of the surviving provisions of this agreement, the Executive shall receive the
following additional compensation and benefits from the Company (but no other
compensation or benefits after such termination):

(i)          any unpaid bonus under the Annual Incentive Plan for the calendar
year ending prior to the Termination Date;

(ii)         a bonus for the calendar year in which the Termination Date occurs
in an amount equal to the bonus under the Annual Incentive Plan for such year as
determined in good faith by the Board in accordance with the criteria
established pursuant to SCHEDULE 2 and based on the Company’s performance for
such year, which amount shall be prorated through and including the Termination
Date;

(iii)        an amount equal to the sum of Executive’s Annual Salary as of the
Termination Date and the average bonus under the Annual Incentive Plan, which
amount shall be divided into and paid in twelve equal consecutive monthly
instalments, commencing on the first payroll date that falls on or immediately
follows the 60th day after the Termination Date.





26

--------------------------------------------------------------------------------

 



SCHEDULE 2

ANNUAL INCENTIVE PLAN

Annual Executive Cash Incentive Plan (“AECIP”)

You will participate in the AECIP with a target of 65% of your annual base
salary. Payment is subject to the achievement of Company performance to
established targets and defined individual objectives where results are
determined by the Compensation Committee of the Parent Company. The AECIP allows
you to earn 0% to 150% of target based on results. For 2017 this will be
pro-rata based on the number of full months that you work and is guaranteed at
100% of target.





27

--------------------------------------------------------------------------------

 



SCHEDULE 3

CARDTRONICS LONG TERM INCENTIVE PLAN

Long Term Incentive Plan (“LTIP”)

You shall be eligible to participate in the Cardtronic’s Long Term Incentive
Plan, subject to the terms of the Plan. You will have a target compensation of
85% of base salary and will allow you to earn 0% to 150% of shares awarded. The
LTIP grants a combination of time-based restricted stock units and performance
based restricted stock units which must be earned through Company performance.

Sign on Equity Grant

On your date of hire you will receive an equity grant to the value of $250,000.
The number of RSU’s granted will be determined by dividing the dollar value by
the closing price on the Company’s stock on your date of hire. This will then
vest over three years on the anniversary of the grant on a 50%/25%/25% basis.

28

--------------------------------------------------------------------------------